75198: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-28441: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75198


Short Caption:BOESIGER VS. DESERT APPRAISALS, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A725567Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/07/2018 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/30/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames A. BoesigerMeghan H. Shigemitsu
							(David J. Winterton & Associates, Ltd.)
						David J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


AppellantMaria S. BoesigerMeghan H. Shigemitsu
							(David J. Winterton & Associates, Ltd.)
						David J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


RespondentDesert Appraisals, LLCJoseph Garin
							(Lipson Neilson P.C.)
						Eric N. Tran
							(Lipson Neilson P.C.)
						


RespondentTravis T. GlikoJoseph Garin
							(Lipson Neilson P.C.)
						Eric N. Tran
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


02/27/2018Filing FeeFiling Fee due for Appeal.


02/27/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-07716




02/27/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-07718




02/27/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-07720




03/05/2018Filing FeeFiling Fee Paid. $250.00 from David J. Winterton & Assoc., LTD. Check No. 11488.


03/06/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-08722




03/07/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel.18-08974




03/15/2018Order/ProceduralFiled Order. Appellants shall, within ten days from the date of this order, file the case appeal statement with the Supreme Court Clerk's Office.18-10291




03/15/2018Notice of Appeal DocumentsFiled Case Appeal Statement.18-10359




03/15/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.18-10364




03/19/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-10573




03/19/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.18-10576




03/19/2018Notice/IncomingFiled Appellant's Certificate of Service (Case Appeal Statement).18-10600




03/19/2018Notice/IncomingFiled Appellant's Proof of Service Certificate (Docketing Statement).18-10601




04/10/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-13719




04/11/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellants: 15 days transcript request; 90 days opening brief.18-13970




04/17/2018Transcript RequestFiled Notice of No Transcript to Order under N.R.A.P. 9 but Notice of Statement of Evidence When Proceedings Were Not Recorded Will Be Filed Pursuant to N.R.A.P. 9(d).18-14603




07/10/2018MotionFiled Appellant's Motion for Extension of Time to File and Serve Opening Brief.18-26120




07/12/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: August 9, 2018.18-26659




08/09/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief due: 5 days.18-30709




08/09/2018BriefFiled Appellant's Opening Brief.18-30733




08/09/2018AppendixFiled Appellant's Appendix Volume 1.18-30734




08/09/2018AppendixFiled Appellant's Appendix Volume 2.18-30735




08/09/2018AppendixFiled Appellant's Appendix Volume 3.18-30736




09/06/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Answering Brief due: September 24, 2018.18-34813




09/25/2018BriefFiled Respondents' Answering Brief.18-37446




10/24/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  November 8, 2018.18-41882




11/06/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected Reply Brief due: 5 days. (SC)18-903072




11/13/2018BriefFiled Appellants' Reply Brief. (SC)18-903767




11/13/2018Case Status UpdateBriefing Completed/To Screening. (SC)


04/30/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-18812




07/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Cadish. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Cadish. 135 Nev. Adv. Opn. No. 25. NNP19-KP/RP/EC (SC)19-28441




07/29/2019RemittiturIssued Remittitur. (SC).19-31780




07/29/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


08/13/2019RemittiturFiled Remittitur. Received by District Court Clerk on August 2, 2019. (SC)19-31780





Combined Case View